Citation Nr: 0426672	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  04-29 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for basic eligibility for 
Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant, who is the decedent's widow, has indicated 
that he served with the United States Armed Forces in the Far 
East) (USAFFE) from November to December 1941.  A March 1995 
certificate from a lieutenant colonel in the Armed Forces of 
the Philippines indicates that the decedent died in December 
1941.

The appellant appealed a March 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In conjunction with her current claim on appeal, in September 
2004, the Board received a message from the RO to the effect 
that, in a letter dated September 7, 2004, the appellant 
requested a personal hearing at the RO.  It is a basic 
principle of veterans law that the Board shall decide an 
appeal only after affording the claimant an opportunity for a 
hearing.  Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.

Inasmuch as the appellant's hearing request was recently 
made, she has not yet been scheduled for her requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested personal hearing.  Therefore, a remand is required 
for the scheduling of a personal hearing at the RO before a 
hearing officer.  See 38 C.F.R. § 20.700(a) (2003).

Additionally, in March 2004, the RO received a letter from 
the appellant that was evidently not written in English.  As 
this case is being remanded, the RO may wish to take the 
opportunity to translate that document.

Accordingly, this case is REMANDED for the following action:

1.	The appellant should be scheduled for 
a personal hearing at the RO in 
accordance with the procedures set 
forth at 38 C.F.R. § 20.700, as per 
the appellant's request.  The RO 
should notify the appellant and her 
representative, if any, of the date of 
such hearing by sending a letter of 
notification to the appellant at her 
address of record, with a copy to her 
representative, if any.  The appellant 
should further be advised of her right 
to be represented at the hearing, and 
she should be provided with a list of 
accredited service organizations.  She 
should be requested to indicate 
whether she wishes to be represented 
by an accredited organization, 
attorney, or agent, or desires no 
representation at all.  If she wishes 
to be represented, she should be 
advised to submit a signed 
"Appointment of Veterans Service 
Organization as Claimant's 
Representative" (VA Form 21-22).

2.	The RO should translate into English 
any documents received from the 
appellant, including her letter 
received on March 30, 2004.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

